DETAILED ACTION
This communication is responsive to the After Final Amendment filed March 26, 2021.  Claims 8-11 and 14 are currently pending.
The non-statutory double patenting rejections of claims 8-11 and 14 set forth in the Office Action dated January 21, 2020 are WITHDRAWN due to Applicant’s filing a responsive terminal disclaimer.
Claims 8-11 and 14 are ALLOWED.

Terminal Disclaimer
The terminal disclaimer filed on March 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,138,308 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 8-11 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowed over the closest prior art references, Denifl et al. (EP 2 610 271) in view of Huovinen et al. (EP 1 028 985).  Denifl in view of Huovinen teaches a process for the production of a catalyst composition that is then modified by a polymeric nucleating agent comprising vinyl compound units.  (See Office Action dated February 27, 2020 at paragraph 8, which is incorporated by reference herein.)
However, the relied-upon prior art references do not teach or fairly suggest the claimed process.  In particular, neither reference teaches or fairly suggests the washing step in which an internal electron donor is added, along with either toluene and/or TiCl4.  Thus, without impermissible hindsight, one of ordinary skill in the art would not have performed this claimed step.  For this reason, the present claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763